Case 17-13447        Doc 38     Filed 03/25/19     Entered 03/25/19 16:35:23          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 13447
         Vanessa Scott

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/28/2017.

         2) The plan was confirmed on 06/29/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/21/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/22/2018, 10/04/2018.

         5) The case was Dismissed on 10/11/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-13447             Doc 38         Filed 03/25/19    Entered 03/25/19 16:35:23                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $6,808.40
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $6,808.40


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,539.73
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $279.82
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $2,819.55

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 24 IHIM LLC                             Unsecured         103.47           NA              NA            0.00        0.00
 Amerimark Premier                       Unsecured         130.41           NA              NA            0.00        0.00
 AT&T Uverse                             Unsecured         472.00           NA              NA            0.00        0.00
 CAPITAL ONE                             Unsecured         653.00           NA              NA            0.00        0.00
 CAPITAL ONE                             Unsecured         562.00           NA              NA            0.00        0.00
 Chase                                   Unsecured         968.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured         400.00        399.88          399.88           0.00        0.00
 Cmre. 877-572-7555                      Unsecured      2,494.00            NA              NA            0.00        0.00
 Comcast                                 Unsecured         350.00           NA              NA            0.00        0.00
 Credit Union 1                          Unsecured         456.00        456.71          456.71           0.00        0.00
 FED LOAN SERV                           Unsecured     19,471.00            NA              NA            0.00        0.00
 Illinois Dept Of Employment Security    Unsecured      3,690.00       3,690.00        3,690.00           0.00        0.00
 Illinois Dept of Revenue 0414           Priority       3,000.00       2,632.89        2,632.89           0.00        0.00
 Illinois Dept of Revenue 0414           Priority            0.00      1,575.00        1,575.00           0.00        0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00        237.86          237.86           0.00        0.00
 Internal Revenue Service                Unsecured           0.00      1,278.48        1,278.48           0.00        0.00
 Internal Revenue Service                Priority      11,000.00     10,183.95        10,183.95           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         719.00        857.46          857.46           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         395.00        525.11          525.11           0.00        0.00
 Massey's                                Unsecured         672.47        641.06          641.06           0.00        0.00
 Mid America Bank & Trust                Unsecured         365.00        417.90          417.90           0.00        0.00
 Mid America Bank & Trust                Unsecured         547.00        725.07          725.07           0.00        0.00
 Montgomery Ward                         Unsecured         320.21           NA              NA            0.00        0.00
 Nicor Gas                               Unsecured         275.00           NA              NA            0.00        0.00
 North American Recover                  Unsecured      1,082.00       1,082.00        1,082.00           0.00        0.00
 Paul J. Hooten & Associates, PLLC       Unsecured         226.45           NA              NA            0.00        0.00
 Planet Fitness                          Unsecured         150.00           NA              NA            0.00        0.00
 Portfolio Recovery Associates           Unsecured         653.00        640.91          640.91           0.00        0.00
 Portfolio Recovery Associates           Unsecured         562.00        605.00          605.00           0.00        0.00
 Prestige Financial Services             Secured       14,449.00     15,195.40        15,195.40      2,981.75    1,007.10
 Prestige Financial Services             Unsecured            NA           0.01            0.01           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-13447            Doc 38    Filed 03/25/19    Entered 03/25/19 16:35:23               Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid          Paid
 Quantum3 Group                    Unsecured         366.00        445.21        445.21           0.00        0.00
 Resurgent Capital Services        Unsecured         607.00        607.19        607.19           0.00        0.00
 Santander Consumer USA            Secured       24,579.00     25,088.33     25,088.33            0.00        0.00
 Smart Tuition                     Unsecured      1,835.00            NA            NA            0.00        0.00
 Source Receivables Mng            Unsecured      1,229.00            NA            NA            0.00        0.00
 Spark Energy                      Unsecured         300.00           NA            NA            0.00        0.00
 Stoneberry                        Unsecured         100.15        110.15        110.15           0.00        0.00
 US Bank                           Unsecured         623.77           NA            NA            0.00        0.00
 VERIZON WIRELESS                  Unsecured      3,000.00            NA            NA            0.00        0.00
 Westlake Emergency Providers SC   Unsecured         176.50           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00                 $0.00
       Mortgage Arrearage                                      $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                            $40,283.73           $2,981.75             $1,007.10
       All Other Secured                                       $0.00               $0.00                 $0.00
 TOTAL SECURED:                                           $40,283.73           $2,981.75             $1,007.10

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00                $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                $0.00
        All Other Priority                                $14,391.84                 $0.00                $0.00
 TOTAL PRIORITY:                                          $14,391.84                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $12,720.00                 $0.00                $0.00


 Disbursements:

          Expenses of Administration                             $2,819.55
          Disbursements to Creditors                             $3,988.85

 TOTAL DISBURSEMENTS :                                                                            $6,808.40




UST Form 101-13-FR-S (9/1/2009)
Case 17-13447        Doc 38      Filed 03/25/19     Entered 03/25/19 16:35:23            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
